ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court seeking the temporary suspension from the practice of law of GARY LESSER of BUDD LAKE, who was admitted to the bar of this State in 1969, pending the conclusion of ethics proceedings against him, and respondent through counsel having consented to the temporary suspension, and good cause appearing;
It is ORDERED that GARY LESSER is suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that GARY LESSER be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further; and it is further
*221ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GARY LESSER, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court; and it is further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended, disbarred or resigned attorney.